                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


JAMES DEMETRIUS BARNETT                                                  PLAINTIFF

v.                                          CIVIL ACTION NO. 2:18-CV-92-KS-MTP

CITY OF LAUREL, et al.                                               DEFENDANTS



                        MEMORANDUM OPINION AND ORDER

      For the reasons below, the Court grants in part and denies in part the City

of Laurel’s Motion to Disallow [193] Plaintiff’s experts and denies Plaintiff’s Motion

in Limine [210].

                                   I. BACKGROUND

      Plaintiff alleges that Defendants Bryce Gilbert and Wade Robertson, officers

of Laurel, Mississippi’s police department, pursued him and pulled him over after he

altered his route to avoid a roadblock. Plaintiff claims that he never resisted arrest,

but that Gilbert and Robertson forced him to lie face-down on the ground and

repeatedly kicked him in the head with steel-toed boots. Plaintiff claims that he

suffered “permanent traumatic brain injury” and traumatic injury to his face, eyes,

and nervous system.

      Plaintiff also alleges that Gilbert and Robertson prevented paramedics from

treating him or transporting him to the nearest hospital. Rather, Gilbert transported

Plaintiff to a hospital. While Plaintiff was hospitalized, Defendants and other Laurel

police officers allegedly threatened him.
      Plaintiff alleges that Laurel law enforcement officers threatened to frame him

for possession of a controlled substance if he told anyone about the beating

Defendants gave him. Officers also allegedly told him that he would not be released

from jail unless he admitted certain misdemeanor traffic violations. Therefore,

Plaintiff pleaded guilty to various traffic offenses under coercion and without legal

representation.

      Plaintiff believes that he was targeted by Defendants because he is African-

American. He filed this lawsuit, naming the City of Laurel, Bryce Gilbert, and Wade

Robertson as Defendants. Both individual Defendants are named in their individual

and official capacities. Plaintiff asserted numerous claims under 42 U.S.C. ' 1983,

alleging violations of constitutional rights. In the Court’s previous Memorandum

Opinion and Order [77], it dismissed Plaintiff’s claim for punitive damages as to the

City and the individual Defendants in their official capacities, and Plaintiff’s claims

under 42 U.S.C. §§ 1985 and 1986. Memorandum Opinion and Order at 4, 6, Barnett

v. City of Laurel, No. 2:18-CV-92-KS-MTP (S.D. Miss. Sept. 5, 2018), ECF No. 77.

      The parties have completed discovery, and they filed several evidentiary and

dispositive motions. The Court now addresses the parties’ evidentiary motions.

               II. MOTION TO DISALLOW PLAINTIFF’S EXPERTS [193]

      The City filed a Motion to Disallow [193] Plaintiff’s experts from providing

testimony. The City argues that Plaintiff failed to comply with his disclosure

obligations under the Rules, and that some of Plaintiff’s proposed expert testimony


                                          2
should be excluded under Rule 702.

      This is the second motion the City has filed seeking the exclusion of Plaintiff’s

experts for Plaintiff’s failure to comply with the discovery rules. See Motion to

Disallow Plaintiff’s Experts, Barnett v. City of Laurel, No. 2:18-CV-92-KS-MTP (S.D.

Miss. May 23, 2019), ECF No. 120. The Court denied the first motion without

prejudice because there was still time left in the discovery period for Plaintiff to

comply with the rules and cure the prejudice. Id. at 2. Defendant contends that

Plaintiff failed to correct the deficiencies in his disclosures after the Court gave him

a second chance. For the reasons provided below, the Court grants the motion in part

and denies it in part.

A.    Retained Experts without Reports

      First, the City argues that the Court should exclude the expert testimony of

Bill Brister, Kathy Smith, and Robert Davis because Plaintiff did not provide expert

reports as required by Rule 26. In response, Plaintiff did not address this aspect of

the City’s motion.

      Rule 26 requires parties to disclose the identity of any person who will provide

expert testimony at trial. FED. R. CIV. P. 26(a)(2)(A). “[I]f the witness is one retained

or specially employed to provide expert testimony in the case or one whose duties as

the party’s employee regularly involve giving expert testimony,” the proponent of the

expert testimony must provide a written report prepared and signed by the witness.

FED. R. CIV. P. 26(a)(2)(B). Moreover, the report must contain specific information


                                           3
listed in the Rules. FED. R. CIV. P. (a)(2)(B)(i)-(vi).

       The Court examined Plaintiff’s disclosures attached to the City’s motion, and

they do not include expert reports from Brister, Smith, or Davis. Coupled with

Plaintiff’s conspicuous avoidance of the topic in briefing, this leads the Court to

conclude that Plaintiff did not produce reports from these experts.

       “If a party fails to provide information or identify a witness as required by Rule

26(a) or (3), the party is not allowed to use that information or witness to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.” FED. R. CIV. P. 37(c)(1). When determining whether to strike

an expert’s testimony for a party’s failure to properly and timely disclose required

information, the Court considers the following factors: (1) the importance of the

testimony, (2) the prejudice to the opposing party if the Court allows the testimony,

(3) the possibility of curing the prejudice with a continuance, and (4) the explanation

for the failure to comply with the discovery rules. Sierra Club, Lone Star Chapter v.

Cedar Point Oil Co., Inc., 73 F.3d 546, 572 (5th Cir. 1996).

       The Court will assume that the testimony of these experts is important, but

Plaintiff has not provided any explanation for his failure to provide Defendants with

expert reports. Defendants would be severely prejudiced if the Court permitted

Brister, Smith, or Davis to testify because Defendants don’t know their opinions or

the basis of those opinions, among other things. There is no time to cure the prejudice

because the pretrial conference is scheduled for November 14, 2019. In fact, Plaintiff


                                              4
has had ample time to cure the prejudice insofar as he was put on notice of the

deficiencies in the disclosures when Defendants filed their initial motion.

      For these reasons, the Court grants Defendant’s motion with respect to Bill

Brister, Kathy Smith, and Robert Davis. The Court excludes their testimony. Plaintiff

is not allowed to use it to supply evidence on a motion, at a hearing, or at trial.

B.    Roy Taylor

      Next, the City argues that the Court should exclude the testimony of Roy

Taylor. Defendant argues that Taylor’s proposed testimony includes legal opinions

outside the scope of appropriate expert testimony. Defendant also argues that a

substantial portion of Taylor’s testimony is merely recitation of facts gleaned from

other evidence.

      1.     Rule 702 Standard

      Rule 702 provides:

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise
      if:

             (a) the expert’s scientific, technical, or other specialized
             knowledge will help the trier of fact to understand the evidence
             or to determine a fact in issue;

             (b) the testimony is based on sufficient facts or data;

             (c) the testimony is the product of reliable principles and
             methods; and

             (d) the expert has reliably applied the principles and methods to
             the facts of the case.


                                           5
FED. R. EVID. 702. Therefore, “when expert testimony is offered, the trial judge must

perform a screening function to ensure that the expert’s opinion is reliable and

relevant to the facts at issue in the case.” Watkins v. Telsmith, Inc., 121 F.3d 984,

988-89 (5th Cir. 1997).

      In Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L.

Ed. 2d 469 (1993), the Supreme Court provided a nonexclusive list of “general

observations intended to guide a district court’s evaluation of scientific evidence,”

including: “whether a theory or technique can be (and has been) tested, whether it

has been subjected to peer review and publication, the known or potential rate of

error, and the existence and maintenance of standards controlling the technique’s

operation, as well as general acceptance.” Watkins, 121 F.3d at 989 (punctuation

omitted).

      Not every guidepost in Daubert will necessarily apply . . . , but the
      district court’s preliminary assessment of whether the reasoning or
      methodology underlying the testimony is scientifically valid and of
      whether that reasoning or methodology properly can be applied to the
      facts in issue is no less important.

Id. at 990-91 (punctuation omitted).

      Expert testimony must be supported by “more than subjective belief or

unsupported speculation.” Paz v. Brush Eng’red Materials, Inc., 555 F.3d 383, 388

(5th Cir. 2009). It “must be reliable at each and every step or it is inadmissible. The

reliability analysis applies to all aspects of an expert’s testimony: the methodology,

the facts underlying the expert’s opinion, the link between the facts and the


                                          6
conclusion, et alia.” Seaman v. Seacor Marine LLC, 326 F. App’x 721, 725 (5th Cir.

2009). “Overall, the trial court must strive to ensure that the expert, whether basing

testimony on professional studies or personal experience, employs in the courtroom

the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010).

      But the Court’s role as gatekeeper is not meant to supplant the adversary

system because “[v]igorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596. The Court

should focus solely on the proposed expert’s “principles and methodology, not on the

conclusions that they generate.” Id. at 595. But “nothing in either Daubert or the

Federal Rules of Evidence requires a district court to admit opinion evidence

connected to existing data only by the ipse dixit of the expert.” GE v. Joiner, 522 U.S.

136, 146, 118 S. Ct. 512, 139 L. Ed. 2d 508 (1997).

      In summary, the proponent of expert testimony must demonstrate that the

proposed expert is qualified, that the testimony is reliable, and that it is relevant to

a question of fact before the jury. United States v. Hicks, 389 F.3d 514, 525 (5th Cir.

2004). The proponent must prove these requirements “by a preponderance of the

evidence.” United States v. Fullwood, 342 F.3d 409, 412 (5th Cir. 2003).

      2.     Legal Opinions

      According to Taylor’s report, he was retained to provide an “expert opinion as


                                           7
to whether the Defendants acted in accordance with established law enforcement

standards.” Exhibit D to Motion to Disallow at 1, Barnett v. City of Laurel, No. 2:18-

CV-92-KS-MTP (S.D. Miss. July 16, 2019), ECF No. 193-4. As Defendant represented,

a substantial portion of Taylor’s testimony appears to be the recitation of facts

gleaned from the incident report and the officers’ body camera videos. Id. at 4-7. But

numerous opinions are scattered among four pages with twenty-three numbered

paragraphs. Id. The City argues that the Court should exclude all of Taylor’s

testimony, but it did not specifically address each enumerated opinion.

      The Court agrees that Taylor’s proposed testimony includes legal opinions

outside the scope of appropriate expert testimony. For example, Taylor intends to

testify: “On the morning of May 16, 2018, no threat was present which would justify

the unreasonable and excessive force used by Officers Gilbert and Robertson.” Id. at

5. Additionally, paragraphs 14, 15, 16, 17, 18, 19, 20, 22, and 23 contain opinions as

to the ultimate issue in this case: the reasonableness of the officers’ use of force under

the circumstances.

      Generally, “[a]n opinion is not objectionable just because it embraces an

ultimate issue” in a case. FED. R. EVID. 704(a). But expert witnesses are not allowed

to “tell the jury what result to reach . . . .” Matthews v. Ashland Chem., Inc., 770 F.2d

1303, 1311 (5th Cir. 1985). Moreover, “an expert may never render conclusions of

law,” Goodman v. Harris County, 571 F.3d 388, 399 (5th Cir. 2009), or opinions on

legal issues. Estate of Sowell v. United States, 198 F.3d 169, 171-72 (5th Cir. 1999).


                                            8
Applying these principles, the Fifth Circuit has specifically held that the

reasonableness of an officer’s use of force is a legal conclusion. Pratt v. Harris County,

Tex., 822 F.3d 174, 181 (5th Cir. 2016); United States v. Williams, 343 F.3d 423, 435

(5th Cir. 2003); McBroom v. Payne, 478 F. App’x 196, 200 (5th Cir. 2012).

      However, Plaintiff may introduce expert testimony as to proper police

procedures, and whether Defendants’ actions were consistent with those procedures.

See Mason v. Paul, 929 F.3d 762, 764 (5th Cir. 2019); cf. Hale v. City of Biloxi, 2017

WL 3087279, at *4 (S.D. Miss. July 20, 2017) (district court considered affidavit as to

police procedures, but failure to use proper procedures does not prove excessive force).

Taylor’s testimony must        not stray, though, into opinions regarding the

reasonableness of the officers’ actions. Pratt, 822 F.3d at 181. Therefore, the Court

grants the City’s motion with respect to any opinion testimony regarding the

reasonableness of the officer’s use of force, but the Court denies the motion with

respect to Taylor’s testimony regarding proper police procedures. The Court declines

to sift line-by-line through Taylor’s report. The Court trusts that the attorneys of

record can apply the ruling to Taylor’s report, and that Plaintiff’s counsel can

adequately inform Taylor of the limitations on his testimony.

      3.     Culture or Custom of Excessive Force

      Taylor’s report also includes the following paragraph:

      A culture of allowing and accepting excessive force appears to be
      prevalent in the Laurel Police Department. Comments made to Mr.
      Barnett by Officer Robertson about acting like a fool, he was going to
      meet a fool, and Officer Gilbert stating that if he didn’t get up he was

                                            9
      going to get TASED. Officer Gilbert also told him, “if you do wrong, you
      get done wrong.” As well as, Sergeant John Stringer asking Mr. Barnett
      while at the hospital, “how do those steel toed boots feel on your face
      boy?” “You had better be glad I wasn’t out there. If I were you would be
      laying right here in a coma.” In addition, SGT Stringer stated “I am the
      sergeant of the shift and I can plant drugs on you and make it stick.”

Exhibit D [193-4], at 7. The City argues that this opinion regarding the City of Laurel

is not supported by sufficient evidence. Plaintiff did not respond to this argument in

briefing.

      “A municipality is not liable under § 1983 on the theory of respondeat superior,

but only for acts that are directly attributable to it through some official action or

imprimatur.” James v. Harris County, 577 F.3d 612, 617 (5th Cir. 2009). Therefore,

“[t]o hold a municipality liable under § 1983 for the misconduct of an employee, a

plaintiff must show, in addition to a constitutional violation, that an official policy

promulgated by the municipality’s policymaker was the moving force behind, or

actual cause of the constitutional injury.” Id. Official policy can take many forms. Id.

It can be “written policy statements, ordinances, or regulations,” but it can also be “a

widespread practice that is so common and well-settled as to constitute a custom that

fairly represents municipal policy.” Id.

      The evidence relied upon by Taylor – stray remarks by the two individual

Defendants and one additional officer on this single occasion – is not sufficient

evidence to show that the City had a policy or custom of allowing the use of excessive

force. See, e.g. World Wide Street Preachers Fellowship v. Town of Columbia, 591 F.3d

747, 753-54 (5th Cir. 2009) (a single incident is not enough to prove a custom or

                                           10
policy). Therefore, Taylor’s opinion is a conclusory statement, without supporting

evidence. See Barkley v. Dillard Dep’t Stores, Inc., 277 F. App’x 406, 413 (5th Cir.

2008) (court declined to credit expert testimony that a custom or practice existed

when it was not supported by sufficient evidence); Guile v. United States, 422 F.3d

221, 227 (5th Cir. 2005) (“A claim cannot stand or fall on the mere ipse dixit of a

credentialed witness.”). The Court grants the City’s motion as to paragraph 21 of

Taylor’s report.

      4.     Recitation of Facts

      Finally, the City argues that an expert witness is not permitted to simply recite

the factual contents of other evidence to the jury. It contends that much of Taylor’s

report is narration of what purportedly occurred on the videos from the officers’ body

cameras. Plaintiff did not respond to this argument in briefing.

      The Court agrees that much of Taylor’s proposed testimony is recitation of the

contents of the officers’ body camera videos. The Court likewise agrees that a

proposed expert may not simply recite the contents of other evidence without

applying any specialized knowledge or experience to help the jury understand the

facts in evidence. See, e.g. Dei Rossi v. Whirlpool Corp., 2015 WL 1932484, at *1 n. 1

(E.D. Cal. Apr. 28, 2015). However, Rules 703 and 705 clearly contemplate that an

expert may disclose the facts underlying his opinions to the jury. FED. R. EVID. 703,

705. “But if the facts or data would otherwise be inadmissible, the proponent of the

opinion may disclose them to the jury only if their probative value in helping the jury


                                          11
evaluate the opinion substantially outweighs their prejudicial effect.” FED. R. EVID.

703. Therefore, Taylor is not categorically barred from citing the contents of other

evidence. He is generally permitted to disclose the factual basis of his opinions, within

the boundaries prescribed by Rules 703 and 705. The Court presently denies this

aspect of Defendant’s motion, but the parties may raise the issue in more detail at

trial, if they deem it necessary.

C.    Dr. Aremmia Tanious

      Finally, the City argues that the Court should limit the testimony of Dr.

Arremmia Tanious to his treatment of Plaintiff. The City notes that Plaintiff

designated Tanious to provide testimony on several subjects, including occupational

rehabilitation, a life care plan, lost income, future medical costs, future treatment,

and an application for social security. Exhibit A to Motion to Disallow at 21, 23,

Barnett v. City of Laurel, No. 2:18-CV-92-KS-MTP (S.D. Miss. July 16, 2019), ECF

No. 193-1. However, Plaintiff did not produce an expert report from Tanious. Plaintiff

did not respond to this aspect of Defendant’s motion.

      Rule 26 requires parties to disclose the identity of any person who will provide

expert testimony at trial. FED. R. CIV. P. 26(a)(2)(A). “[I]f the witness is one retained

or specially employed to provide expert testimony in the case or one whose duties as

the party’s employee regularly involve giving expert testimony,” the proponent of the

expert testimony must provide a written report prepared and signed by the witness.

FED. R. CIV. P. 26(a)(2)(B). But if the expert witness is not required to provide a


                                           12
written report, the designation must provide the subject matter of the expert’s

testimony, and a summary of the facts and opinions to which she is expected to testify.

FED. R. CIV. P. 26(a)(2)(C). “A number of courts agree that a treating physician may

testify as a non-retained expert witness B and therefore need not provide an expert

report . . . .” Kim v. Time Ins. Co., 267 F.R.D. 499, 502 (S.D. Tex. 2008) (collecting

cases); see also FED. R. CIV. P. 26(a)(2)(B).

       But if a treating physician “does not provide an expert report, his testimony

must remain confined to facts disclosed during care and treatment of the patient,

including his diagnosis, the causation of a plaintiff’s injuries, and the patient’s

prognosis, as long as the doctor formed those opinions based on his personal

knowledge and observations obtained during the course of care and treatment.”

Barnett v. Deere, No. 2:15-CV-2-KS-MTP, 2016 U.S. Dist. LEXIS 123114, at *3 (S.D.

Miss. Sept. 11, 2016). “Conversely, where a treating physician has prepared his

opinions in anticipation of litigation or relies on sources other than those utilized in

treatment, courts have found that the treating physician acts more like a retained

expert and must comply with Rule 26(a)(2)(B).” Id. 1 Therefore, if a treating



       1See  also Previto v. Ryobi N. Am., Inc., No. 1:08-CV-177-HSO-JMR, 2010 U.S.
Dist. LEXIS 133344, at *9-*10 (S.D. Miss. Dec. 16, 2010); Cooper v. Wal-Mart
Transp. LLC, No. H-08-0085, 2009 U.S. Dist. LEXIS 8706, at *3-*4 (S.D. Tex. Feb.
5, 2009); Lee v. Valdez, No. 3:07-CV-1298-D, 2008 U.S. Dist. LEXIS 70979, at *9-*10
(N.D. Tex. Sept. 18, 2008); Boudreaux v. J.P. Morgan Chase & Co., No. 07-555, 2007
U.S. Dist. LEXIS 86686, at *6-*7 (E.D. La. Nov. 21, 2007); Duke v. Lowe=s Home
Ctrs., Inc., No. 1:06-CV-207-P-D, 2007 U.S. Dist. LEXIS 80415, at *3-*4 (N.D. Miss.
Oct. 19, 2007); Robbins v. Ryan=s Family Steak Houses E., Inc., 223 F.R.D. 448, 453
(S.D. Miss. Sept. 16, 2004); Lowery v. Spa Crafters, Inc., No. SA-03-CA-0073-XR,
                                            13
physician=s expected testimony B whether fact or opinion B is not in the produced

medical records from his or her treatment of the plaintiff, the plaintiff is required to

produce an expert report in compliance with Rule 26(a)(2)(B).

      Plaintiff did not produce a report from Tanious. “If a party fails to provide

information or identify a witness as required by Rule 26(a) or (3), the party is not

allowed to use that information or witness to supply evidence on a motion, at a

hearing, or at a trial, unless the failure was substantially justified or is harmless.”

FED. R. CIV. P. 37(c)(1). When determining whether to strike an expert’s testimony

for a party’s failure to properly and timely disclose required information, the Court

considers the following factors: (1) the importance of the testimony, (2) the prejudice

to the opposing party if the Court allows the testimony, (3) the possibility of curing

the prejudice with a continuance, and (4) the explanation for the failure to comply

with the discovery rules. Sierra Club, 73 F.3d at 572.

      The Court will assume that the undisclosed testimony from Tanious is

important, but Plaintiff has not articulated any explanation for his failure to disclose

it. It would severely prejudice Defendants if the Court permitted Tanious to provide

any testimony outside the scope of Plaintiff’s medical records because Defendants

have not had an opportunity to examine such testimony or obtain their own rebuttal

experts. There is no time to cure the prejudice because the pretrial conference is

imminent. Therefore, the Court concludes that Plaintiff may not introduce any


2004 U.S. Dist. LEXIS 16072, at *4-*5 (W.D. Tex. Aug. 16, 2004).

                                          14
opinions or other testimony from Tanious outside the scope of the produced medical

records. If an opinion or fact is not in the medical records, Tanious will not be

permitted to offer it at trial, and the Court will not consider it on a motion. 2

                         III. PLAINTIFF’S MOTION IN LIMINE [210]

       Plaintiff filed a Motion in Limine [210], arguing that his actions prior to exiting

his vehicle are irrelevant to his excessive force claim, and that such actions should be

excluded as unfairly prejudicial under Rule 403. For the reasons provided below, the

Court denies the motion.

       First, Plaintiff argues that nothing that happened prior to him exiting his

vehicle is relevant to the question of whether the officers’ use of force was reasonable.

Plaintiff cites Graham v. Connor, 490 U.S. 386, 109 S. Ct. 1865, 104 L. Ed. 2d 443

(1989). There, the Supreme Court held that the “reasonableness of a particular use

of force must be judged form the perspective of a reasonable officer on the scene,

rather than with the 20/20 vision of hindsight.” Id. at 396. Plaintiff contends that this

requires the Court to exclude evidence of anything that preceded his arrest.

       Plaintiff’ is mistaken. The Supreme Court meant that an officer’s actions must

be evaluated from his or her perspective at the time – not that the Court or a jury

must disregard events preceding the use of force, events which would have had

bearing on the officer’s perspective on the scene. The reasonableness of an officer’s

use of force is determined in light of the surrounding circumstances. See, e.g.


2 The Court will not address any additional arguments presented in Defendants’ reply briefs or
joinders in reply. Wallace v. County of Comal¸400 F.3d 284, 292 (5th Cir. 2005).
                                                15
Shepherd v. City of Shreveport, 920 F.3d 278, 284 (5th Cir. 2019); Fraire v. City of

Arlington, 957 F.2d 1268, 1275 (5th Cir. 1982). “A ‘reasonable officer’ does not shape

his decisions based only on the seconds when he confronts [a suspect]; instead, he acts

based on all relevant circumstances, including the events leading up to the ultimate

encounter.” Cole v. Carson, 935 F.3d 444, 482 (5th Cir. 2019) (Duncan, J., dissenting);

see also Tennessee v. Garner, 471 U.S. 1, 21, 105 S. Ct. 1694, 85 L. Ed. 2d 1 (1985)

(district court erred in not considering all the circumstances surrounding officer’s use

of force). Therefore, events preceding Plaintiff exiting his vehicle are relevant to

determine the reasonableness of the officers’ actions under the circumstances.

      Plaintiff also argues that evidence of anything that happened prior to him

exiting the vehicle would be unfairly prejudicial. Rule 403 provides: “The court may

exclude relevant evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” FED. R. EVID. 403.

      It is undisputed that as Plaintiff approached a license/sobriety checkpoint, he

turned his vehicle around to avoid it. See Exhibit A to Response at 1, Barnett v. City

of Laurel, No. 2:18-CV-92-KS-MTP (S.D. Miss. Aug. 19, 2019), ECF No. 228-1. A law

enforcement vehicle followed him and turned on its lights and siren. Id. at 2. Plaintiff

saw the lights and heard the siren, but he did not stop. Id. Instead, he led officers on

a high-speed chase across two counties. Id. at 3-4. He finally stopped because a bridge


                                          16
was out. Id. at 4.

      In the Court’s opinion, evidence of Plaintiff’s actions prior to the arrest is

extremely probative of his excessive force claim because the circumstances

surrounding his arrest affected the officers’ perceptions and actions. The Court will

provide clear instructions to the jury regarding the burdens of proof and the elements

of Plaintiff’s claims. The parties may also offer limiting instructions to be provided

contemporaneously with the disputed testimony. These measures should alleviate

any danger of unfair prejudice or confusion. Accordingly, the Court concludes that the

probative value of evidence of Plaintiff’s actions prior to the arrest outweighs the

danger of unfair prejudice. See Smith v. Hunt, 707 F.3d 803, 809-10 (7th Cir. 2013)

(evidence that plaintiff asserting excessive force claims had used heroin on the day of

his arrest was not unfairly prejudicial); Whitehead v. Bond, 680 F.3d 919, 930-31 (7th

Cir. 2012) (evidence of plaintiff’s family’s conduct prior to plaintiff’s arrest was not

unfairly prejudicial); Luka v. City of Orlando, 382 F. App’x 840, 842 (11th Cir. 2010)

(probative value of evidence of plaintiff’s conduct leading up to arrest outweighed

danger of unfair prejudice). For all of these reasons, the Court denies Plaintiff’s

Motion in Limine [210].

                                   IV. CONCLUSION

      For these reasons, the Court grants in part and denies in part the City of

Laurel’s Motion to Disallow [193] Plaintiff’s experts. Specifically:

          •   The Court grants the motion as to the expert testimony of Bill
              Brister, Kathy Smith, and Robert Davis.

                                           17
         •   The Court grants the motion as to Roy Taylor’s opinion testimony
             regarding the reasonableness of the officers’ use of force, but the
             Court denies it as to Taylor’s testimony regarding proper police
             procedures.

         •   The Court grants the motion with respect to Roy Taylor’s opinion
             testimony about the culture of the Laurel Police Department,
             contained in paragraph 21 of his report.

         •   The Court denies the motion with respect to Roy Taylor’s
             recitation of the facts underlying his opinions.

         •   The Court grants the motion with respect to any testimony from
             Dr. Arremmia Tanious outside the scope of the medical records
             that have been produced to Defendants.

The Court also denies Plaintiff’s Motion in Limine [210].

      SO ORDERED AND ADJUDGED this 6th day of November, 2019.

                                                            /s/
                                                          Keith Starrett
                                                            KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE




                                         18
